         Case 1:15-cr-00608-KPF Document 487 Filed 01/13/21 Page 1 of 2




                                                          DIRECT DIAL   212.763.0883
                                                          DIRECT EMAIL shecker@kaplanhecker.com


                                                                                       January 12, 2021

VIA ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
                                                             MEMO ENDORSED
40 Foley Square
New York, New York 10007

       Re: United States v. Angel Otero, No. 15-CR-608 (KPF)

Dear Judge Failla:

       We represent Mr. Otero in the above-captioned proceeding. We write to respectfully
request that the Court grant a modest extension to the briefing schedule in connection with Mr.
Otero’s motion for compassionate release. This is the first request for an extension.

        On December, 16, 2020, the Court entered an order directing the parties to further brief
Mr. Otero’s motion for compassionate release with the following schedule: January 29, 2021 for
Mr. Otero’s supplemental submission; February 19, 2021 for the Government’s response; and
March 5, 2021 for Mr. Otero’s reply. See ECF No. 482. On January 6, 2021, after weeks of
counsel’s inability to communicate with Mr. Otero, who is incarcerated at FCI Gilmer, the Court
entered an order directing that FCI Gilmer and the Bureau of Prisons schedule an attorney-client
protected phone conversation with Mr. Otero within three days. See ECF No. 485.

        FCI Gilmer scheduled a phone call between Mr. Otero and his counsel on Friday, January
8, 2021. That phone call, however, was cut short by the staff at FCI Gilmer and only lasted 17
minutes. Moreover, in speaking to staff at FCI Gilmer, it appears that the prison is experiencing a
dire COVID-19 outbreak that is affecting both the prisoners and the staff, which has made it
difficult to schedule phone calls thus far. To effectively prepare Mr. Otero’s supplemental
submission, we will need to set up additional attorney-client protected phone calls and correspond
with Mr. Otero further, which will likely require additional time given the delays we have already
experienced in communicating with our client, and will delay completion of our submission.
         Case 1:15-cr-00608-KPF Document 487 Filed 01/13/21 Page 2 of 2




       Accordingly, Mr. Otero respectfully requests that the Court grant a one-week extension to
prepare his supplemental submission, and a corresponding one week for the Government’s
opposition and Mr. Otero’s reply, making the new schedule:

           •   Mr. Otero’s Supplemental Submission: February 5, 2021
           •   The Government’s opposition: February 26, 2021
           •   Mr. Otero’s Reply: March 12, 2021

       The U.S. Attorneys’ office has no objection to this request. Thank you.

                                                            Sincerely,



                                                            Sean Hecker, Esq.


Application GRANTED. The parties are directed to adhere to the
briefing deadlines set forth in the above letter.

Dated:         January 13, 2021                   SO ORDERED.
               New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
